Citation Nr: 0311053	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-23 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Michael Steinberg, Attorney at 
Law


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
December 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 RO rating decision.  The Board 
issued a decision in this appeal in October 2001, which the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (CAVC).  In September 2002, the CAVC vacated 
the Board decision and remanded for reconsideration of the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), and, if necessary, a readjudication of the issue on 
the merits.  The current decision of the Board responds to 
the mandate of the Court. 


FINDINGS OF FACT

1.  The veteran's psychiatric disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as recurrent anxiety; 
without evidence of obsessional rituals, illogical, obscure, 
or irrelevant speech; near continuous panic; impaired impulse 
control; or spatial disorientation.

2.  There is no issue as to provision of a form or 
instructions for applying for an increased rating; VA has 
abundantly informed the veteran of the information and 
evidence necessary to substantiate his claim for an increased 
rating; VA has obtained numerous VA treatment records and the 
report of a VA examination. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including Section 4.3, 
Diagnostic Code 9411 (2002).


2.  VA has satisfied its duties to notify and assist the 
veteran.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim for increased rating

The veteran contends that symptoms of his service-connected 
psychiatric disorder warrant an increased disability 
evaluation.  He maintains that the psychoneurotic 
symptomatology reduces his reliability, flexibility, and 
efficiency to such an extent as to warrant the assignment of 
a higher evaluation due to significant industrial and social 
impairment.  In particular, it is asserted that the veteran 
is unable to establish and maintain effective relationships.  

The evaluation assigned for the veteran's service-connected 
disability is established by comparing the current 
manifestations as indicated in recent medical findings with 
the criteria in the VA Schedule for Rating Disabilities 
(Schedule).  38 C.F.R. Part 4.  Essentially, these 
evaluations are based, in large degree, on the impairment 
that current clinical findings objectively show to be the 
result of service-connected disability.  Service connection 
is in effect for PTSD, assigned a 50 percent rating.

The Board has reviewed the veteran's complete clinical 
history to comprehensively assess the level of disability 
during the relevant time period.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Based on VA treatment records, a 
November 1989 rating action granted service connection for 
PTSD, assigning a 10 percent disability evaluation effective 
from July 1989.  This appeal arises from an April 2000 rating 
decision that increased the rating to 50 percent, effective 
March 1998. 

The General Rating Formula for Mental Disorders provides a 
100 percent rating for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The Board notes that 38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran's work and of seeking work.  
38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating is to be assigned.  Based on 
review of the record, the Board finds that the evidence does 
not provide a basis for a higher evaluation.  


In regard to industrial impairment, at a VA examination in 
January 1999, the veteran reported that he had been 
unemployed for at least 15 years.  He attributed his 
unemployment to chronic pain; episodes of painful cramps in 
his legs; an inability to lift any weight; being unable to 
sustain a given position sitting or standing for more than 30 
minutes due to pain; an inability to control his emotions; 
yelling at people without realizing it; and disassociative 
flashbacks.  He reported that he was dependent on alcohol and 
cocaine.  He reportedly would have a quart of beer per week.  
He indicated that he felt that the cocaine overcame 
sleepiness brought on by his prescription medication.  He 
reported that he did not have a driver's license and did not 
drive a car. 

On mental examination, the examiner reported that the veteran 
was undernourished, and mildly disheveled.  He was 
cooperative and friendly.  His speech was coherent, relevant 
and goal-directed.  The predominant effect during the 
interview was moderate tension and anxiety.  He was not 
clinically depressed.  He did not report any suicidal ideas.  
He was oriented to time, place and person.  He reported that 
he had space disorientation every now and then.  His recent 
past, and past memory was moderately deficient.  He kept up 
with current events only superficially.  He could not 
remember names of people involved in current events of which 
he was aware.  He could not name any Presidents in sequence 
beyond Mr. Bush.  His attention span and concentration were 
borderline.  The patient was unable to take the serial 7's 
test.  He made many mistakes and could not complete the test.  
He was free of hallucinatory experience other than what was 
reported in moments of disassociation.  Although he was 
mistrustful of others the examiner could not elicit any 
systematized delusions.  His insight and judgment were not 
grossly impaired.  He could do simple calculations with 
considerable difficulty.  He reported that he ventured to do 
shopping on his own at times but most of the time his 
shopping was done with his girl friend.  He felt comfortable 
however in transaction involving money during his shopping.  
He realized that it would take a lot of time to count his 
change but he felt confident that he was not cheated.  He 
knew the prices of common everyday items.  He was aware of 
his monthly income.  He was not prone to get into debt.  He 
did not have a bank account.  The veteran had not undergone 
recent psychiatric hospitalization.  He further reported that 
he was registered with the mental health clinic and received 
psychotropic medications, namely Clonazepam, but he did not 
attend his sessions regularly, as he had problems with 
scheduling.  

In regard to social abilities, the veteran had been separated 
from his spouse for at least 20 years although he related to 
other women during this period of time.  At that time he 
lived with a lady friend in an apartment for the previous 
four years.  Most of the time he stayed in bed asleep, which 
he attributed to sedation from his medication.  The rest of 
the time he watched television and he read the bible.  He did 
not go to church because he could not sit for an extended 
period of time.  His social life was nonexistent.  He 
indicated that he was a likable social individual before the 
war.  For the present time he states that he does not deal 
with people and stays away from them.  He was still sexually 
active.  The veteran reported that his girlfriend knew about 
his HIV positive status and he practiced safe sex.  His 
symptoms included episodes of disassociation, flashbacks, 
nightly nightmares, irritability, social isolation, paranoia, 
memory loss, space disorientation, startle response and 
anxiety episodes.  

In commenting on the veteran's condition, the examiner noted 
that the veteran was unemployed for a number of physical 
conditions and that post-traumatic stress disorder was a 
factor in his unemployability as he reported that he could 
not deal with people in employment situations or otherwise.  
The veteran had settled in a dysfunctional pattern of living, 
relying on illicit drugs for a sense of well being.  It was 
evident that his cognition was deteriorating.  It appeared 
that the pattern would continue.  The skills to learn new 
approaches and the psychological drive for change were not 
present.  The diagnoses included PTSD, cocaine dependence, 
alcohol dependence, and mild dementia most likely due to HIV 
encephalopathy.  It was reported that the veteran's current 
GAF due to PTSD was 55.  The then-current total GAF from 
PTSD, chronic pain, HIV symptomatology and substance 
dependence was 40.  

An April 2000 VA examination report reveals that the veteran 
was then attending a mental health clinic.  His medications 
included Trazodone, Clonazepam, and Sertraline.  The veteran 
reported that he lived with his girl friend the last five 
years.  She supported the veteran by taking care of him, 
cooking and cleaning the house.  The veteran spent most of 
his time watching television.  He declined doing any physical 
work around the house because of back pain.  He reported that 
war films upset him and he did not have any social 
activities.  He stated, "I don't deal with people."  He 
continued to drink but that had decreased.  He consumed about 
a quart of beer per day.  He also reported that his cocaine 
use was better controlled and he only smoked cocaine once a 
week.  He had spent 29 days in jail for buying cocaine from 
an undercover officer in May 1999.  The veteran felt that he 
was going downhill as far as his PTSD.  His symptoms included 
nightmares, cold sweats, sleep impairment, intrusive 
thoughts, depression, flashbacks, startle response, paranoia, 
and increased irritability.  He reported that he had fleeting 
suicidal ideas with no intentions or plans of suicide.  

On mental status examination, the veteran was described as 
clean in his appearance and casually dressed.  He was anxious 
and restless throughout the interview.  He talked coherently 
and relevantly.  He seemed to be able to comprehend what he 
was told.  He was underproductive verbally; his mood was 
chronically depressed; and his affect was almost euthymic.  
He reported that at times, he heard people screaming or 
conversing when no one was around.  Delusional ideas could 
not be elicited.  The veteran had a difficult time doing 
simple calculations.  He could not concentrate well and gave 
up easily.  He was unable to perform serial 7's.  He was not 
very well informed on current events.  Recent, recent past, 
and past memory were mildly defective.  He was able to repeat 
7 digits forward and only 3 digits backwards.  He was 
oriented to time, place and person.  There was some 
difficulties dealing with abstractions although his thinking 
was not concrete as such.  His judgment was not grossly 
impaired.  The examiner commented that the veteran's GAF due 
to post-traumatic stress disorder was 51.  

The record includes VA outpatient records that date between 
March 1998 and March 2000.  In March 1998, it was reported 
that the veteran used cocaine for pain only.  His mood was 
irritable, his affect was constricted, he was disheveled, 
alert, and oriented times three.  His thought content showed 
no symptoms of psychosis.  His thought process was 
tangential.  His judgment was good, however, his insight was 
poor.  In March 1998, the veteran reported that his girl 
friend kicked him out of the house.  The veteran continued to 
receive treatment and help with housing and food.  In October 
1998, the veteran reported that he was back together with his 
girl friend and would be moving in soon.  Financially, things 
were okay and he had money for basic supplied.  His mood was 
positive.  He was encouraged to keep his ongoing outpatient 
appointments.

In February 1999, the veteran reported continuing combat 
nightmares.  He reported his last alcohol intake was a quart 
five days previously.  His last cocaine use was a month 
previously.  He reported taking an increased dosage of 
Klonopin due to the death of his aunt.  He reported that 
because he was the oldest and the family put pressure on him 
to take care of many things.  His mood was euthymic and his 
affect broad.  He was adequately dressed and well groomed, 
alert and oriented times three, thought content showed no 
signs or symptoms of psychosis, thought process was concrete, 
judgment was fair and insight poor.  In March 1999, the 
veteran underwent examination.  The veteran was described as 
alert and oriented to place and person but not to date.  He 
was unable to do serial 7's.  His dress and grooming were 
fair.  He appeared thin, cooperative, and pleasant.  He had 
difficulty remembering recent and past events.  There were no 
hallucinations reported or delusions noted.  His insight and 
judgment were fair.  He was able to care for basic needs but 
he did appear to rely on his girl friend.  He also reported 
nightmares, flashbacks, and exaggerated startle response.  
His mood was stable.  There was no suicidal or homicidal 
ideation.  His affect was mildly anxious.  It was noted that 
at the time the veteran did not appear willing to stop his 
use of crack or alcohol.  A small supportive group was 
recommended.  The diagnoses included PTSD, chronic cocaine 
dependence, alcohol dependence, mild dementia, most likely 
due to HIV and encephalopathy, per history.  The GAF was 45.  
In November 1999, the veteran had complaints of physical 
pains.  His mood was elevated and his affect was broad.  He 
was well groomed, talkative, alert and oriented times four.  
His thought content showed no signs or symptoms of a 
psychosis.  His thought process was described as concrete.  
His judgment and insight were fair.  

In January 2000, the veteran reported problems with sleeping 
including nightmares.  He reported that he became too 
emotional when attending groups that discussed past war 
experiences which created too much stress for his heart.  The 
veteran reported that his appetite was fair.  He stated that 
he used small amounts of cocaine approximately twice a week 
to reduce arthritic back pain.  He reported that he drank 
about a quart of beer in a two-week period.  He stated that 
he was attending a substance abuse clinic on an inpatient 
basis but was dismissed due to conflict with the group leader 
over the use of drugs.  He declined PTSD and substance abuse 
clinics.  On mental status examination, he was described as 
alert and oriented times four.  His mood was euthymic with 
appropriate affect.  He was casually dressed and adequately 
groomed.  He denied suicidal or homicidal ideation/plan or 
intent.  The veteran denied hallucinations, psychotic 
paranoia, or delusions.  His insight and judgment were poor.  
His prescription refills included Clonazepam, Sertraline and 
Trazodone.  

In March 2000, the veteran reported physical pain and 
reported that he took cocaine 1 to 2 times per week for pain.  
He occasionally used alcohol.  He still had Vietnam war-
related nightmares.  He indicated that he did not participate 
in PTSD therapy because it was too hard on his heart.  He 
complained of being a moody person and denied mania.  He 
reported that he lived with his girl friend and they recently 
moved into a different rented home.  He kept in contact with 
his nine children.  He took some psychology classes at the 
university years ago.  On mental status examination, the 
veteran was described as alert and oriented times four.  He 
was casually dressed and adequately groomed.  His mood was 
euthymic and his affect broad.  He denied suicidal or 
homicidal ideation, intent, or plan.  His thought content 
showed no signs or symptoms of psychosis, and he denied 
auditory or visual hallucinations.  He had good eye contact.  
There was no evidence of a thought disorder.  His speech was 
rapid, clear, logical and goal-directed.  His judgment was 
fair and his insight good.  The diagnosis was cocaine 
dependence and PTSD.  The veteran's prescriptions were 
refilled which included Trazodone, Clonazepam, and 
Sertraline.  The veteran was scheduled for followup 
appointment.

The Board must be particularly careful to consider only 
factors and criteria in the rating schedule.  In considering 
the criteria, and the entire evidence of record, including 
the described problems with nightmares, sleep disturbances, 
intrusive thoughts of the war, startle response, and 
paranoia, his psychiatric manifestations are more consistent 
with the 50 percent rating.  

On the mental status examinations, the veteran in describing 
his symptoms did not indicate problems involving routine 
behavior, self-care, or conversation.  His speech was within 
normal limits in regard to rate and rhythm, his conversation 
was normal, not illogical, obscure, or relevant.  The VA 
outpatient records do not relate that he had problems in this 
regard.  He was cooperative and maintained good eye contact.

It has not been reported that he neglected his personal 
appearance or hygiene at either of the examinations.  He 
appeared to be able to function independently, appropriately, 
and effectively.  There was no evidence of spatial 
disorientation.  He was described as oriented at the VA 
examinations, rather than disoriented.  There were no 
reported obsessional rituals.  Although there was evidence of 
anxiety and his affect was occasionally constricted, his 
thought processes and associations were logical in type.  
There was no confusion or gross impairment in memory.  
Hallucinations were not complained of and delusional material 
was not elicited.

Although the veteran has reported problems with irritability, 
it has not been objectively shown that he has problems with 
impaired impulse control, evidenced by unprovoked 
irritability with periods of violence.  During his 
examination in March 2000, he reported that he did not engage 
in violent acts.  He admitted going from sweet to irritable.  
He stated that Vietnam changed his temperament.  He walked 
away from tense situations to cope.  He enjoyed reading the 
bible and riding a bike.  Further, there was no reported 
evidence of near-continuous panic depression that affected 
his ability to function independently.  He has not reported 
any episodes of panic attacks. 

In considering the Global Assessment of Functioning (GAF) 
score, the Board notes that it has been variously assessed 
over the years.  In January 1999, at the VA examination it 
was assessed at 55 and at VA examination in April 2000 it was 
assessed at 51.  A GAF of 51 to 60 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or skill functioning (e.g., few friends, 
conflicts with peers or co-workers).  See DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition) at 44-47.  The veteran's 
50 percent disability rating reflects the fact that he 
experiences significant psychiatric symptoms.  Despite the 
reported PTSD symptoms, it is not shown that he has 
symptomatology that is comparable with more serious 
impairment such as spatial disorientation or obsessional 
rituals.  

It is obvious that the veteran has significant impairment in 
social relationships.  Nonetheless, he has maintained a 
relationship with a woman for several years.  Moreover, the 
veteran's difficulties in establishing and maintaining 
effective social relationships, alone, do not more nearly 
approximate the criteria for a 70 percent rating or higher.  
38 C.F.R. § 4.7 (2002).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  This 
case does not present factors such as frequent periods of 
hospitalization or marked interference with employment.  In 
regards to industrial impairment, as noted above, the veteran 
has reported that he is no longer working.  On review of the 
record does, it is not objectively shown that this resulted 
from his service-connected disability.  As noted above, the 
veteran indicated that he resigned due to physical problems.  
Furthermore, he has not produced any objective evidence from 
his former place of employment implicating his service-
connected disability in his unemployment.

Moreover, a review of the claims file does not show that this 
service-connected disorder has resulted in hospitalization 
recently.  Although the veteran is receiving continuing care, 
the records show that it is on an outpatient basis.  As 
discussed above, the medical evidence reveals that no more 
than a 50 percent disability evaluation is in order for the 
veteran's PTSD.  Neither his statements nor the medical 
records indicate that the disability warrants the assignment 
of an extraschedular evaluation.

II.  VCAA considerations

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the veteran's claims.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002); and Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
its implementing regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).

The veteran's claim for an increased rating did not require a 
particular application form.  Thus, there is no issue as to 
provision of a form or instructions for applying for this 
benefit.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2) (2002).

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002).  The 
veteran was sent two development letters in March 2000, a 
notice of a rating decision in May 2000, a statement of the 
case in September 2000, a development letter in November 
2000, a supplemental statement of the case in February 2001, 
a development letter in June 2001, and a Board decision in 
October 2001.  These documents - collectively - listed the 
evidence considered, the legal criteria for determining 
whether a higher rating could be granted, and the analysis of 
the facts as applied to those criteria, thereby adequately 
informing the veteran of the information and evidence 
necessary to substantiate his claim. 

The Board is also satisfied that, especially by its letter of 
June 2001, VA has specifically set out "which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant."  38 C.F.R. 
§ 3.159(b)(1) (2002).  

VA must make, and has made, reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefits sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
veteran adequately identifies to the Secretary and authorizes 
the Secretary to obtain.  38 U.S.C.A. §  5103A(b) and (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  In this case, 
the RO has obtained numerous VA medical records.  Neither the 
veteran nor his representative have indicated that there are 
any outstanding records pertinent to the claim for increased 
rating.

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §  5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran underwent a VA PTSD examination in April 
2000.  The report of this examination has been obtained and 
reviewed by the Board.

On a September 2000 VA Form 9, the veteran indicated that he 
wanted to testify before a Veteran's Law Judge at the RO.  In 
a December 2000 letter, however, the veteran's attorney 
advised that the veteran would be unable to travel for a 
hearing.  Instead, the attorney requested that a complete 
copy of the claims file be forwarded to the veteran.  This 
was done subsequently in December 2000.

The Board concludes that the applicable requirements of the 
VCAA have been substantially met by VA, and that there are no 
areas in which further development may be fruitful.  There 
would be no possible benefit to remanding this case to the 
RO, or to otherwise conduct any other development or 
notification actions.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Furthermore, adjudication of this appeal, without referral to 
the RO for initial consideration under VCAA, poses no harm or 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  The Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the veteran because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.


ORDER

An increased rating for PTSD is denied.  



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

